DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the application filed on 11/11/2019. Claims 1-20 are pending and examined below. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2021/0094489 A1 (“Damaraju”).

Regarding claim 1, Damaraju teaches determine a first temperature of a fluid stored by a fluid storage device and then actuate a fluid heating device to add heat energy to the fluid; determine an amount of the heat energy added to the fluid; determine a second temperature of the fluid stored by the fluid storage device after adding the heat energy to the fluid; and determine a quantity of the fluid (see at least Abstract and [0013]-[0018]).

Regarding claim 2, Damaraju further teaches instructions to actuate the fluid heating device to add heat energy to the fluid until the second temperature is a predetermined amount greater than the first temperature (see at least [0034]-[0039]).

Regarding claim 3, Damaraju further teaches instructions to determine the amount of the heat energy added to the fluid by the fluid heating device based on an amount of time that the fluid heating device was actuated to increase the temperature of the fluid from the first temperature to the second temperature (see at least [0034]-[0039]).

Regarding claim 4, Damaraju further teaches instructions to determine the amount of the heat energy added to the fluid by the fluid heating device based on a current draw of the fluid heating device and an amount of time of actuation of the fluid heating device (see at least [0034]-[0039]).

Regarding claim 5, Damaraju further teaches instructions to further determine the quantity of the fluid stored by the fluid storage device based on an ambient temperature (see at least [0034]-[0039]).

Regarding claim 6, Damaraju further teaches instructions to further determine the quantity of the fluid stored by the fluid storage device based on a difference between the ambient temperature and the first temperature of the fluid (see at least [0045]-[0051]).

Regarding claim 7, Damaraju further teaches instructions to operate a vehicle in an autonomous mode upon determining that the quantity of fluid is greater than a threshold amount, and to operate the vehicle in a non-autonomous mode upon determining that the quantity of fluid is not greater than the threshold amount (see at least [0034] and [0045]-[0051]).

Regarding claim 8, Damaraju further teaches the fluid storage device, a temperature sensor configured to measure a temperature of the fluid stored by the fluid storage device, and the fluid heating device configured to add heat energy to the fluid stored by the fluid storage device (see at least [0034] and [0045]-[0051]).

Regarding claim 9, Damaraju further teaches the fluid storage device includes a first reservoir and a second reservoir in fluid communication with the first reservoir, such that a fluid level of the second reservoir is representative of a fluid level of the first reservoir (see at least [0034] and [0045]-[0051]).

Regarding claim 10, Damaraju further teaches the temperature sensor is configured to measure a temperature of the fluid in the second reservoir (see at least Abstract).

Regarding claim 11, Damaraju further teaches the temperature sensor is fixed to the second reservoir (see at least Abstract and [0021]-[0024]).

Regarding claim 12, Damaraju further teaches the fluid heating device is configured to add heat energy to the fluid in the second reservoir (see at least Abstract and [0021]-[0024]).

Regarding claim 13, Damaraju further teaches the second reservoir has a lower volume than the first reservoir (see at least Abstract and [0021]-[0024]).

Regarding claim 14, Damaraju further teaches a fluid washer assembly that includes the fluid storage device (see at least Abstract and [0013]-[0018]).

Regarding claim 15, Damaraju further teaches determining a first temperature of a fluid stored by a fluid storage device; actuating a fluid heating device to add heat energy to the fluid; determining an amount of the heat energy added to the fluid by the fluid heating device; determining a second temperature of the fluid stored by the fluid storage device after adding the heat energy to the fluid; and determining a quantity of the fluid stored by the fluid storage device based on the amount of heat energy added to the fluid by the fluid heating device and a difference between the first temperature and the second temperature (see at least Abstract and [0013]-[0018]).

Regarding claim 16, Damaraju further teaches actuating the fluid heating device to add the heat energy to the fluid until the second temperature is a predetermined amount greater than the first temperature (see at least [0017] and [0034]-[0039]).

Regarding claim 17, Damaraju further teaches determining the amount of the heat energy added to the fluid by the fluid heating device based on an amount of time the fluid heating device was actuated to increase the temperature of the fluid from the first temperature to the second temperature (see at least [0017] and [0034]-[0039]).

Regarding claim 18, Damaraju further teaches determining the amount of the heat energy added to the fluid by the fluid heating device based on a current draw of the fluid heating device and an amount of time of actuation of the fluid heating device (see at least [0017] and [0034]-[0039]).

Regarding claim 19, Damaraju further teaches determining the quantity of the fluid stored by the fluid storage device based on an ambient temperature (see at least [0017]).

Regarding claim 20, Damaraju further teaches operating a vehicle in an autonomous mode upon determining the quantity of the fluid is greater than a threshold amount, and operating the vehicle in a non-autonomous upon determining the quantity of fluid is not greater than the threshold amount (see at least [0042] and [0032]-[0035]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665